Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered December 14, 1990, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Insofar as defendant had not been previously arraigned on the subject charges in a local criminal court, notice of presentment of the case to the Grand Jury was not required (see, CPL 190.50 [5] [a]; cf., People v Bey-Allah, 132 AD2d 76). The record also reveals that defendant’s constitutional right to the effec*973tive assistance of counsel was not violated (see, People v Baldi, 54 NY2d 137).
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.